DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1,2  and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/014064 to MATSUMOTO YUSHI-SEIYAKU CO LTD.
WO2017/014064 equivalent document, US Patent 10,731,020 to Tayagaki et al., (hereinafter “Tayagaki) is  used as the English translation of the WO document.
Tagayaki discloses a masterbatch for foam molding, comprising: 
a base resin; and a thermally expandable microcapsule.  See col 27, lines 20-54.

The masterbatch is based on the “base material” (col. 27, lines 27-29), which preferred base material is ethylene-propylene diene resin (EPDM).   See co. 21, line 57 et seq., illustrative examples. 
While not addressing the Mooney viscosity of the masterbatch, it is reasonable expected that the masterbatches disclosed in illustrative examples of Tayagaki exhibit the claimed Mooney viscosity as containing large amounts of EPDM of viscosity corresponding to the claimed and expandable particles, and also as being substantially similar to the masterbatches disclosed in the instant application.  The burden is shifted to the applicants to provide factual evidence to the contrary. 
Tayagaki expressly discloses that the amounts of the expandable microcapsules in the masterbatch could be as high between 2 and 60 wt%, the rest is the base resin.  Based on the disclosed amounts of the expandable particles in the masterbatch, the relative amounts of EPDM  and the expandable particles corresponding to the claimed would have been clearly obvious. 

The thermally expandable microcapsule disclosed by the reference  includes: a shell containing a polymer; and a volatile expansion agent as a core agent encapsulated by the shell, and the shell contains a polymer obtained by polymerizing a monomer mixture that contains a polymerizable monomer containing acrylonitrile, as per all illustrative examples in Table 1.  See also, cols. 9-10, “Process for manufacturing the Hollow particle”. 
The thermally expandable microcapsules disclosed in Table 1, examples 1-3 exhibit  a maximum foaming temperature of 180°C or lower.
The reference further disclose foam molded articles formed from the compositions containing the disclosed masterbatch. 
The invention as claimed, therefore, is fully within the disclosure of the Tayagaki reference and choosing components and respective amounts of the components  from the expressly disclosed suitable components and amounts would have been obvious with reasonable expectation of success.



3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayagaki in combination with ”What is the composition and production of EPDM rubber” by Alanto, (hereinafter “Alanto”) 
The disclosure of Tayagaki is discussed above.  While expressly disclosing the amounts of ethylene in EPDM, the reference does not address the amounts of diene in the EPDM copolymer, thus implying that EPDM with conventionally known diene content are suitable for the invention.  
As evident from Alanto, the content of diene in conventionally known and commercially available  EPDM copolymer is usually 3-9 wt % thus fully corresponding to the claimed diene content.  
The invention as claimed, therefore, would have been obvious from the combined teachings of the cited references and using EPDM with the claimed diene content in masterbatches of Tayagaki would have been obvious as most common commercial EPDM with reasonable expectation of success. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ